DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The final rejection mailed on 5/19/2021 is herein withdrawn in view of the attached amendments agreed upon as a result of an interview requested by Applicant.
Any rejection from the previous office action, which is not restated here, is withdrawn.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Maysam Pessiam on 7/14 and 7/15/2021.
The application has been amended as follows: 
IN THE CLAIMS:
(Currently Amended)  A muscle-type nicotinic acetylcholine receptor peptide antagonist comprising an amino acid sequence:
Xaa1-Xaa2-Xaa3-Xaa4-Xaa5-Xaa6-Xaa7-Xaa8-Xaa9-Xaa10-Xaa11-Xaa12-Xaa13-Xaa14
wherein: 
Xaa1 is absent
Xaa2 is absent
Xaa3 and Xaa8 form a linkage Xaa3-Xaa8;
Xaa4 and Xaa14 form a linkage Xaa4-Xaa14;
Xaa5 is selected from: [[Asn,]] Asp, Gln, Glu, Arg, His, and Lys;
Xaa6 is selected from: Pro and hydroxyproline;
Xaa7 is selected from: Ala, Gly, Val, Leu, and Ile;
Xaa9 is selected from: Ala, Gly, Val, Leu, and Ile;
and His
Xaa11 is selected from: Asn, Asp, Gln, Glu, Arg, His, and Lys;
Xaa12 is selected from: Trp and Tyr;
Xaa13 is selected from: Cys, Met, Sec, Ser, Thr, Arg, His, and Lys;
the N-terminus is optionally modified; and
the C-terminus is optionally modified.

(Withdrawn, Currently Amended) The muscle-type nicotinic acetylcholine receptor peptide antagonist of claim 1, wherein:
Xaa1 is absent; 
Xaa2 is absent;
the Xaa3-Xaa8 linkage is selected from: a Cys-Cys linkage, a Sec-Sec linkage, a cystathionine linkage, a lactam bridge, a thioether linkage, and a dicarba linkage;
the Xaa4-Xaa14 linkage is selected from: a Cys-Cys linkage, a Sec-Sec linkage, a cystathionine linkage, a lactam bridge, a thioether linkage, and a dicarba linkage;
Xaa5 is selected from: [[Asn,]] Asp, Gln, and Glu;
Xaa6 is selected from: Pro and hydroxyproline;
Xaa7 is selected from: Ala, Gly, Val, Leu, and Ile;
Xaa9 is selected from: Ala, Gly, Val, Leu, and Ile;
Xaa10 is selected from: Arg[[,]] and His
Xaa11 is selected from: Arg, His, and Lys;
Xaa12 is selected from: Trp and Tyr; and
Xaa13 is selected from: Cys, Met, Sec, Ser, and Thr.

 (Currently Amended) The muscle-type nicotinic acetylcholine receptor peptide antagonist of claim 1, wherein:
Xaa1 is absent; 
Xaa2 is absent;

the Xaa4-Xaa14 linkage is selected from: a Cys-Cys linkage, a Sec-Sec linkage, a cystathionine linkage, a lactam bridge, a thioether linkage, and a dicarba linkage;
Xaa5 is selected from: Arg, His, and Lys;
Xaa6 is selected from: Pro and hydroxyproline;
Xaa7 is selected from: Ala, Gly, Val, Leu, and Ile;
Xaa9 is selected from: Ala, Gly, Val, Leu, and Ile;
Xaa10 is selected from: Arg[[,]] and His
Xaa11 is selected from: Asn, Asp, Gln, and Glu;
Xaa12 is selected from: Trp and Tyr; and
Xaa13 is selected from: Cys, Met, Sec, Ser, and Thr.

(Cancelled) 

(Withdrawn, Currently Amended)  The muscle-type nicotinic acetylcholine receptor peptide antagonist of claim 1, wherein: 
Xaa1 is absent; 
Xaa2 is absent;
the Xaa3-Xaa8 linkage is selected from: a Cys-Cys linkage, a Sec-Sec linkage, a cystathionine linkage, a lactam bridge, a thioether linkage, and a dicarba linkage;
the Xaa4-Xaa14 linkage is selected from: a Cys-Cys linkage, a Sec-Sec linkage, a cystathionine linkage, a lactam bridge, a thioether linkage, and a dicarba linkage;
Xaa5 is selected from: Arg, His, Lys, 
Xaa6 is selected from: Pro 
Xaa7 is selected from: Ala, Gly, Val, Leu, and Ile;
Xaa9 is selected from: Ala, Gly, Val, Leu, and Ile;
Xaa10 is selected from: Arg[[,]] and His
Xaa11 is selected from: Arg, His, and Lys;
Xaa12 is selected from: Trp and Tyr; and
Xaa13 is selected from: Cys, Met, Sec, Ser, and Thr.

(Currently Amended)  The muscle-type nicotinic acetylcholine receptor peptide antagonist of claim 1, wherein: 
Xaa1 is absent; 
Xaa2 is absent
the Xaa3-Xaa8 linkage is selected from: a Cys-Cys linkage, a Sec-Sec linkage, a cystathionine linkage, a lactam bridge, a thioether linkage, and a dicarba linkage;
the Xaa4-Xaa14 linkage is selected from: a Cys-Cys linkage, a Sec-Sec linkage, a cystathionine linkage, a lactam bridge, a thioether linkage, and a dicarba linkage;
Xaa5 is selected from: Arg, His, and Lys;
Xaa6 is selected from: Pro and hydroxyproline;
Xaa7 is selected from: Ala, Gly, Val, Leu, and Ile;
Xaa9 is selected from: Ala, Gly, Val, Leu, and Ile;
Xaa10 is selected from: Arg[[,]] and His
Xaa11 is selected from: Arg, His, Lys, Asn, Asp, Gln, and Glu;
Xaa12 is selected from: Trp and Tyr; and
Xaa13 is selected from: Cys, Met, Sec, Ser, and Thr.

(Original)  The muscle-type nicotinic acetylcholine receptor peptide antagonist of claim 1, wherein the Xaa3-Xaa8 linkage and the Xaa4-Xaa14 linkage are independently selected from:
a Cys-Cys linkage; 
a Sec-Sec linkage; 
a cystathionine linkage; 
a lactam bridge, 
a thioether linkage, and
a dicarba linkage.

(Withdrawn, Previously Presented)  The muscle-type nicotinic acetylcholine receptor peptide antagonist of claim 7, wherein the thioether linkage is a lanthionine linkage.

(Previously Presented)  The muscle-type nicotinic acetylcholine receptor peptide antagonist of claim 1, wherein the N-terminus is modified to comprise C1-C6 acyl, C1-C8 alkyl, C6-C12 aralkyl, C5-C10 aryl, C4-C8 heteroaryl, formyl, or a lipid. 

(Previously Presented)  The muscle-type nicotinic acetylcholine receptor peptide antagonist of claim 1, wherein the C-terminus is modified to comprise NH2, amino-acyl, amino-C1-C8 alkyl, amino-C6-C12-aralkyl, amino-C5-C10 aryl, amino-C4-C8 heteroaryl, or O-(C1-C8 alkyl). 

(Canceled)  
(Previously Presented)  The muscle-type nicotinic acetylcholine receptor peptide antagonist of claim 1, wherein a lipid is covalently attached to a cysteine, serine, lysine, threonine or tyrosine.

(Canceled) 

(Previously Presented)  The muscle-type nicotinic acetylcholine receptor peptide antagonist of claim 1, wherein the antagonist selectively inhibits a muscle-type nicotinic acetylcholine receptor.

(Original)  The muscle-type nicotinic acetylcholine receptor peptide antagonist of claim 14, wherein the IC50 is: about 1 millimolar to about 1 picomolar, less than about 200 nM, less than about 150 nM, or less than about 100 nM. 

(Cancelled) 

(Previously Presented)  A cosmetic composition comprising the muscle-type nicotinic acetylcholine receptor peptide antagonist of claim 1, for prevention or temporary improvement of the appearance of one or more of skin wrinkles, skin laxity, moderate to severe glabellar lines associated with corrugator and/or procerus muscle activity, moderate to severe lateral canthal lines associated with orbicularis oculi activity, and moderate to severe forehead lines associated with frontalis muscle activity, in a subject. 

(Original)  The cosmetic composition of claim 17, formulated for topical use.

(Previously Presented)  A pharmaceutical composition comprising the muscle-type nicotinic acetylcholine receptor peptide antagonist of claim 1, for: prevention or temporary improvement of the appearance of one or more of skin wrinkles, skin laxity, moderate to severe glabellar lines associated with corrugator and/or procerus muscle activity, moderate to severe lateral canthal lines associated with orbicularis oculi activity, and moderate to severe forehead lines associated with frontalis muscle activity; treatment of overactive bladder (OAB); treatment of urinary incontinence; prophylaxis of headaches; treatment of spasticity; treatment of cervical dystonia; treatment of hypersalivation; treatment of blepharospasm associated with dystonia; or treatment of strabismus, in a subject. 

(Withdrawn)  A method for preventing or temporarily improving the appearance in a subject of one or more of skin wrinkles, skin laxity, moderate to severe glabellar lines associated with corrugator and/or procerus muscle activity, moderate to severe lateral canthal lines associated with orbicularis oculi activity, and moderate to severe forehead lines associated with frontalis muscle activity, comprising applying an effective amount of the cosmetic composition of claim 18 to the skin of the subject.

(Withdrawn)  A method for: preventing or temporarily improving one or more of the appearance of skin wrinkles, skin laxity, moderate to severe glabellar lines associated with corrugator and/or procerus muscle activity, moderate to severe lateral canthal lines associated with orbicularis oculi activity, and moderate to severe forehead lines associated with frontalis muscle activity; treatment of overactive bladder (OAB); treatment of urinary incontinence; prophylaxis of headaches; treatment of spasticity; treatment of cervical dystonia; treatment of hypersalivation; treatment of blepharospasm associated with dystonia; or treatment of strabismus; in a subject, comprising administering an effective amount of the pharmaceutical composition of claim 19 to the subject.

       Rejoinder
Claims 1-3, 5-10, 12, 14-15, 17-19 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 20-21, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 8/13/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Reasons for allowance

The following is an examiner’s statement of reasons for allowance:  The closest prior art is that of Croskey (Kem. Ind., 2004), Nishiuchi (FEBS Letters, 1982), Liu (Acta Biochimica et Biophysica Sinica, 2007) and Hashimoto (Eur J Pharmacol, 1985) as described in the Office Actions mailed on 12/15/2020 and 5/19/2021. The references do not anticipate nor make prima facie obvious the instantly claimed invention as now amended.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA M CORDERO GARCIA whose telephone number is (571)272-2939.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY RIGGS can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Marcela M Cordero Garcia/Primary Examiner, Art Unit 1658                                                                                                                                                                                                        
MMCG 07/2021